114 U.S. 127 (1885)
MOWER
v.
FLETCHER.
SAME
v.
SAME & Another.
Supreme Court of United States.
Submitted March 23, 1885.
Decided March 30, 1885.
IN ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
Mr. M.D. Brainard and Mr. James K. Redington for the motions.
Mr. William J. Johnston, opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These motions are made on the ground that the judgments *128 for the review of which the writs of error were sued out are not final judgments. The judgment in each case is that the judgment of the State District Court "be, and the same is hereby, reversed with costs, with directions to the Superior Court of Los Angeles County to enter judgment upon the findings for the plaintiff as prayed for in his complaint."
That judgment is final for the purposes of a writ of error to this court, which terminates the litigation between the parties on the merits of the case, so that, if there should be an affirmance here, the court below would have nothing to do but to execute the judgment it had already rendered. Bostwick v. Brinkerhoff, 106 U.S. 3, and the numerous cases there cited. The judgments in these cases are of that character. The litigation is ended, and the rights of the parties on the merits have been fully determined. Nothing remains to be done but to require the inferior court to perform the ministerial act of entering the judgments in that court which have been ordered. This is but carrying the judgment of the Supreme Court which has been rendered into execution. Nothing is left to the judicial discretion of the court below. The cases relied on in support of the motions to dismiss were all judgments or decrees of reversal, with leave for further proceedings in the inferior court. Such judgments are not final, because something yet remains to be done to complete the litigation.
The motion in each of the cases is overruled.